


110 HR 4050 RH: Levee-Like Structure Consideration Act

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 290
		110th CONGRESS
		1st Session
		H. R. 4050
		[Report No.
		  110–466]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 1, 2007
			Ms. Giffords (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			December 4, 2007
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To require the Administrator of the Federal
		  Emergency Management Agency to issue guidance providing a process for
		  consideration of the flood protections afforded by certain structures for
		  purposes of the national flood insurance program.
	
	
		1.Short titleThis Act may be cited as the
			 Levee-Like Structure Consideration Act
			 of 2007.
		2.Consideration of
			 structures not certifiable as levees in flood insurance mappingNot later than the expiration of the 90-day
			 period beginning upon the date of the enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency shall issue and make effective
			 notice or guidance providing, for purposes of determining floodplain areas and
			 flood-risk zones under the national flood insurance program—
			(1)a process by which a community may make a
			 request to the Administrator for, and obtain, a determination of the nature and
			 extent of any flood protection afforded by any structure or feature (including
			 man-made and natural structures or features) that, on the applicable flood
			 insurance rate map in effect on January 1, 2003, was recognized as having some
			 mitigating effect on flood risk, but that does not meet the requirements, under
			 the regulations of the Administrator (44 C.F.R. 65.10, as in effect on November
			 1, 2007), for recognition as a levee offering protection from the base flood
			 for purposes of such program, that—
				(A)is similar to the
			 procedure of the Administrator for identifying and considering provisionally
			 accredited levees for purposes of such program;
				(B)provides a
			 24-month period that begins upon the making of the request during which—
					(i)within 30 days after the commencement of
			 such period, the Administrator shall provisionally accredit the structure or
			 feature for which the request is made and shall issue an updated flood
			 insurance map for the area whose flood risk is affected by such structure or
			 feature that indicates such provisional accreditation;
					(ii)the community may compile and submit to the
			 Administrator, at its own expense, any scientific and technical information
			 appropriate in determining the nature and extent of the flood protection
			 afforded by the structure or feature;
					(iii)the
			 Administrator shall take into consideration, in revising or updating flood
			 insurance rate maps, any scientific or technical information submitted pursuant
			 to clause (ii) by the community; and
					(iv)the flood insurance requirements and
			 premium rates in effect for the area whose flood risk is affected by the
			 structure or feature shall be the most recent such requirements and rates under
			 which the flood risk mitigation effects of the structure or feature were given
			 effect; and
					(C)provides that the
			 Administrator shall make a determination regarding the request upon the
			 expiration of such period; and
				(2)that, upon the Administrator’s
			 determination pursuant to paragraph (1)(C) with respect to such a structure or
			 feature, any flood protections so determined to be afforded by such structure
			 or feature shall be recognized on and incorporated in any revised or updated
			 flood insurance rate maps for any area whose flood risk is affected by any such
			 structure or feature.
			
	
		December 4, 2007
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
